Title: From Thomas Jefferson to José de Jaudenes and José Ignacio de Viar, 26 January 1792
From: Jefferson, Thomas
To: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de


          
            Gentlemen
            Philadelphia Jan. 26. 1792.
          
          By your letter of yesterday evening, in answer to mine of the morning, I perceive that Don Joseph Jaudenes’s communication verbally had not been understood in the same way by him and myself. How this has happened I cannot conceive. Monsr. de Jaudenes will do me the justice to recollect that when he had made the verbal communication to me, I asked his permission to commit it to writing. I did so, read it to him, corrected a phrase or two at his desire to render it exact to his expression, read it to him again, and he approved it. I inclose you a verbal copy of it, being the one dated Dec. 6. This I laid before the President, and it was the basis of our subsequent proceedings. On the 27th. of Dec. Don Joseph de Jaudenes, at the city tavern, spoke to me again on the same subject. When I came home in the evening I committed to writing the substance of what he had said, as far as my memory enabled me. I send you a copy under the date of Dec. 27. but for the exactness of this I cannot undertake with as much certainty as the first. Accordingly you will find my letter of yesterday morning strictly conformable to the note of the first communication. Thus much has been said for my own justification. It remains now that the error be corrected, and that I may set out again on sure ground, I must ask the favour of you to give me in writing the communication intended to be made. Whatever it be, you may be assured that our dispositions to preserve friendship and perfect understanding with his Catholic majesty, as well as to render the exercise of your functions here as pleasing to yourselves as possible, will induce us to receive with great partiality the intimations of your court, and to proceed on them accordingly. I shall suspend doing any thing more on this subject till you favor me with your answer.—I have the honor to be with great esteem & respect, gentlemen Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        